Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
This is an action to recover possession of certain mining claims. The trial seems to have been fairly conducted, and the evidence was sufficient to justify the verdict. The plaintiffs asked a number of instructions, which were given by the Court; and the effect of these instructions was not impaired by those afterwards given at the instance of the defendants. We do not see that the plaintiffs were prejudiced by the introduction of the mining rules of the district; nor do we see any valid objection to the admissibility of these rules. It is claimed that they were adopted after the rights of the plaintiffs had attached, and that such rights' could not, therefore, be taken away or affected by them. Admitting this to be true, their incompetency as evidence does not follow. The defendants claimed under them, and for the purpose of determining the nature and extent of this claim, they were not only competent but proper and necessary evidence. Their effect upon preexisting rights was sufficiently guarded by the instructions of the Court.
We see no reason for disturbing the judgment, and it is, therefore, affirmed.